Title: To James Madison from William Kirkpatrick, 18 March 1801 (Abstract)
From: Kirkpatrick, William
To: Madison, James


18 March 1801, Málaga. Transmits copies of his last three letters. Encloses copy of [3 Jan.] letter received from Cathcart indicating Tripoli may attempt to injure U.S. Mediterranean trade. Six U.S. seamen he claimed from French commissary have been delivered to him and will be placed on board American vessels bound for U.S. Has given clothes to some. Minister at Madrid has not succeeded in freeing those on British vessel brought into Málaga by Spanish prisoners and crew members; until resolution of mutiny issue, Spanish minister refuses to release them. Reports that quarantine is still imposed on vessels from U.S. Transmits another dispatch from minister at Madrid.
 

   
   RC and enclosure (DNA: RG 59, CD, Liverpool, vol. 2). RC 2 pp. Enclosure 3 pp.



   
   A full transcription of this document has been added to the digital edition.

